Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1b, 2b in the reply filed on 3/5/2021 is acknowledged.  The traversal is on the ground(s) that the species that Examiner did not identify the particular differences and that the species have overlapping scope/features.  This is not found persuasive because Examiner considers the disclosure self-explanatory regarding the distinct features of the embodiments (differences are detailed below), and Applicant has identified generic/overlapping features, but the embodiments also have different features.  Regarding structural differences/distinctions, Species 1a (Figure 3) only teaches a single absorber and acoustic device holding fixture, while Figure 4 teaches a plurality as well as a interposing the acoustic device holding fixtures between the absorbers.  Figure 5 teaches applying an acoustic device to the holding fixture.  Figure 6 teaches integrating an acoustic absorber into a support stand.  Figure 9 teaches a holding fixture with acoustic devices which transfer waves through said holding fixture.  In view of these structural differences (e.g. placement of acoustic device(s), number of absorber(s), placement of absorber(s), type of holding fixture, coupling between the acoustic device with the object, etc.), Examiner considers the embodiments/species to be distinct.  
The requirement is still deemed proper and is therefore made FINAL.

Examiner has also reviewed Applicant’s claim set and determined that claims 5 & 7 do not appear to be pertain to the elected Species 1b (Figure 4).  Regarding claim 5, Figure 4 uses an acoustic absorber interposed between the holding fixture and the object (see Applicant’s Figure 4, objects 18, holding fixture 64, acoustic absorber 94).  Regarding claim 7, the holding fixture does not appear to be acoustically-coupled to the object due to the interposing absorber to define an acoustically resonating system.  Claims 5 & 7 have been withdrawn.    

Examiner’s Comment
While Examiner has relied on Kawamura’s water as reading on both the cleaning medium and the rinse medium, to advance prosecution, Examiner has cited Kawaguchi et al. (US 20100258142) for teaching applying a cleaning material followed by a rinse liquid, and to apply acoustic energy to both (see Kawaguchi’s Figures 7f & 10, steps 771-773, 1071-1073.  [0094], [0106]).
   
Drawings
The drawings are objected to because in Figure 10, step 216 “debirs” should be “debris”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-20 objected to because of the following informalities:  a comma should be applied after the claim dependency is established (e.g. claim 2 should begin with “The method of Claim 1,”).  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (JP H06262149, “Kawamura”).  Examiner has provided a machine translation of Kawamura.  
Kawamura teaches a cleaning method comprising:

For Claim 1: 
A method for cleaning an object comprising a surface, said method comprising: 
delivering acoustic waves to said object to dislodge debris from said surface (see machine translation, [0020]-[0024]); 
delivering a cleaning medium to said surface to collect dislodged debris (see machine translation, [0014], [0020]-[0024]).  The cleaning surface is wetted by the spray, which is considered to be “collecting” the debris.  Examiner notes that Kawaura teaches water or cleaning solution can be applied, and Applicant’s disclosure teaches that water can read on both the cleaning medium and the rinsing medium; 
delivering said acoustic waves to said object to acoustically treat and atomize said cleaning medium and said dislodged debris (see machine translation, [0020]-[0024]).  The liquid is atomized; 
applying a vacuum airflow to collect atomized cleaning medium and dislodged debris (see Figures 2-3, exhaust ducts 12a & 12b. machine translation, [0021]-[0023]); 
delivering a rinsing medium to said surface (see machine translation, [0014], [0020]-[0024]).  The cleaning surface is wetted by the spray, which is considered to be “collecting” the debris.  Examiner notes that Kawaura teaches water or cleaning solution can be applied, and Applicant’s disclosure teaches that water can read on both the cleaning medium and the rinsing medium; 
delivering said acoustic waves to said object to acoustically treat and atomize said rinsing medium (see machine translation, [0020]-[0024]).  The liquid is atomized; and 
applying said vacuum airflow to collect atomized rinsing medium (see Figures 2-3, exhaust ducts 12a & 12b. machine translation, [0021]-[0023]).

For Claim 2:
The method of Claim 1 wherein said acoustic waves generate acoustic vibrations in said object (see Figures 2-3, direction converters 2a & 2b, oscillator 4, exponential horn 5, one-wavelength resonance rod 6.  Machine translation, [0021]-[0024]).  The ultrasonic vibrations would be expected to be transmitted to the object.

For Claim 8:
The method of Claim 1 further comprising focusing said acoustic waves on a cleaning zone on said surface (see Figures 2-3, direction converters 2a & 2b, oscillator 4, exponential horn 5, one-wavelength resonance rod 6.  Machine translation, [0021]-[0024]).  The ultrasonic waves are focused.

For Claim 9:
The method of Claim 8 further comprising generating a pattern of acoustic vibrations in said object (see Figures 2-3, direction converters 2a & 2b, oscillator 4, exponential horn 5, one-wavelength resonance rod 6.  Machine translation, [0021]-[0024]).  The ultrasonic vibrations would be expected to be transmitted to the object.  Kawamura describes a recurring bursting pattern.  

For Claim 10:
The method of Claim 9 wherein said generating said pattern of said acoustic vibrations comprises defining an acoustic interference zone on at least a portion of said surface through interference of said acoustic waves (see machine translation, [0020]-[0021].  Refer to focusing portion point F).

For Claim 11:
The method of Claim 1 wherein said acoustic waves reduce adhesion between said debris and said surface (see machine translation [0021]).

For Claim 12:
The method of Claim 1 wherein said cleaning medium and said rinsing medium comprise at least one of a liquid and a gas (see machine translation, [0021]-[0024]).

For Claim 13:
The method of Claim 1 wherein said delivering said cleaning medium and said delivering said rinsing medium occur consecutively (see machine translation, [0021]-[0024]).  Water reads on both the cleaning medium and the rinsing medium.  As one interpretation, the first half of water delivery can read on the delivering of the cleaning medium, and the second half of water delivery can read on the delivering of rinsing medium.

For Claim 14:
The method of Claim 1 wherein said delivering said cleaning medium and said delivering said rinsing medium occur simultaneously (see machine translation, [0021]-[0024]).  Water reads on both the cleaning medium and the rinsing medium.  The delivered water can be interpreted as a mixture of cleaning medium and rinsing medium, since water reads on both.  

For Claim 16:
The method of Claim 1 wherein said acoustic waves break said debris into particles of debris (see machine translation, [0021]).

For Claim 17:
The method of Claim 1 further comprising containing said acoustic waves within a confined space (see Figures 2-3, direction converters 2a & 2b, oscillator 4, exponential horn 5, one-wavelength resonance rod 6, housing 9.  Machine translation, [0021]-[0024]).  The ultrasonic waves appear to be contained via the focusing of the converters 2a & 2b within housing 9.

For Claim 18:
The method of Claim 1 wherein said delivering said cleaning medium to said surface comprises delivering said cleaning medium as droplets (see machine translation, [0023].  refer to “droplet”).

For Claim 19:
The method of Claim 18 wherein said delivering said acoustic waves to said object to acoustically treat and atomize said cleaning medium and said dislodged debris comprises generating a mist (see machine translation, [0021]-[0024]).  The liquid is atomized and would be expected to generate a mist.

For Claim 20:
The method of Claim 19 wherein said applying said vacuum airflow to collect said atomized cleaning medium and said dislodged debris comprises collecting said mist (see Figures 2-3, exhaust ducts 12a & 12b. machine translation, [0021]-[0023]).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kawamura et al. (JP H06262149, “Kawamura”) or, in the alternative, under 35 U.S.C. 103 as obvious over Kawamura in view of Peng et al. (US 20100108093, “Peng”).  
Kawamura appears to teach the following:

For Claim 15:
The method of Claim 1 further comprising tuning a frequency of said acoustic waves to generate acoustic vibrations through said object and on said surface (see machine translation, [0007].  Refer to “20 khZ”).

If further argued that the diaphragm is not considered “tuning”, Examiner considers it well-known to optimize the frequency based on the contaminants desired to be removed and refers to Peng (see Peng’s [0041]) (see MPEP 2144.05, “Routine Optimization”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (JP H06262149, “Kawamura”) as applied to claim 1 above, and further in view of Chan et al. (US 20150089754, “Chan”).  
Kawamura teaches claim 1.
Kawamura does not appear to teach the following:

For Claim 3:
The method of Claim 1 wherein said acoustic waves comprise one of longitudinal waves, shear waves, surface waves, and plate waves.

Chan however, teaches cleaning a substrate using ultrasound emitters which emit bulk waves, surface waves, longitudinal waves, or shear waves, the waves of which generate forces which can shake off dirt, dust, and other objects on the surface of the substrate (see Chan’s Figure 6, substrate 601, ultrasound emitters 602.  [0037]).  Applying the types of ultrasonic waves as taught by Chan to Kawamura would predictably result in the removal of dust, dirt, etc. via vibration (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  Examiner compares with how Kawamura already utilizes ultrasonic waves to dislodge particle contaminants from the surface of the substrate (see Kawamura’s machine translation, [0021]-[0024]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawamura and more particularly to apply bulk waves, surface waves, longitudinal waves, or shear waves because said waves would predictably result in the dislodging of particle contaminants from the substrate surface as taught by Chan's ultrasound emitters.  

Claims 4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (JP H06262149, “Kawamura”) as applied to claim 1 above, and further in view of Sui (JP H0679245).  Examiner has provided a machine translation of Sui.
Kawamura teaches claim 1.
Kawamura does not appear to teach the following:

For Claim 4:
The method of Claim 1 further comprising mounting said object to a holding fixture.

Kawamura does not teach mounting the object to a holding fixture.
Examiner however, considers it well-known in the substrate processing arts to support a substrate via a holder/chuck, and refers to Sui, who teaches such a jig (see Sui’s Figure 2, jig 1, moving mechanism 6).  Applying a chuck to Kawamura would predictably support the substrate as it is being cleaned (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawamura and more particularly to apply a holder/chuck as taught by Sui because such practice is conventional in the substrate processing art so as to support the substrate.  

Modified Kawamura teaches claim 4.
Modified Kawamura also teaches the following:

For Claim 6:
The method of Claim 4 further comprising delivering said acoustic waves to said object to generate acoustic vibrations in said object (see Figures 2-3, direction converters 2a & 2b, oscillator 4, exponential horn 5, one-wavelength resonance rod 6.  Machine translation, [0021]-[0024]).  The ultrasonic vibrations would be expected to be transmitted to the object.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawaguchi et al. (US 20100258142) teaches applying a cleaning material followed by a rinse liquid, and to apply acoustic energy to both (see Figures 7f & 10, steps 771-773, 1071-1073.  [0094], [0106]).  Tano et al. (JP 2009095720) teaches an ultrasonic cleaning apparatus which atomizes the cleaning liquid (see Figures 2-3).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714